DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of CLAIMS 1-6 in the reply filed on 03 November 2021 is acknowledged.  The traversal is on the ground(s) that the shared technical features of the different claim groups do not make a contribution over the art.  This arguments is moots based on the rejection below whereby the technical features are shown to not make a contribution over the art.  Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 27 October 2020 and 20 October 2021 have been considered by the examiner.

Drawings
The drawings filed on 27 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US PGPub 2017/0100943 A1), hereinafter Moore, in view of Maekawa et al. (JP 2020-006638 A, using machine translation), hereinafter Maekawa.
With regard to Claim 1, Moore discloses a deposition module (Fig. 2; fluid delivery control unit 280) for inhibiting media deformation (¶0028), comprising: 
a fluid deposition device located on a side of a media (Fig. 1; 140,155; ¶0057): and 
a processing device (¶0062) to control the fluid deposition device to selectively apply a wetting agent to the media (¶0049-0050): 
wherein the deposition of the wetting agent is based on the location of content printed on the media as defined by print data (¶0049-0050).
Moore does not explicitly disclose the deposition module within a “web press”.
The secondary reference of Maekawa discloses a web press (Fig. 1; continuous media, 110, winding roller 102, take-up roller 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the web press of Maekawa, with the deposition module of Moore, in order to reduce cockling on a continuous medium wound in a roll shape, as taught by Maekawa (machine translation, bottom of pg. 11; Fig. 1).

With regard to Claim 2, Moore further discloses wherein: the fluid deposition device comprises two fluid deposition devices (¶0057; 140, 155; Figs. 1-2) and the fluid deposition devices are located on opposite sides of the media (Fig. 2; 140, 155; ¶0057).

With regard to Claim 3, Moore further discloses wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where (¶0049-0050; ¶0050, precise placement of fluid not critical, coating selectively applied within as much as 5mm offset with respect to edge of image, the offset being the selective area where the content is not printed on the media; ¶0065, wetting fluid optimizable by a user).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Maekawa, and further in view of Lin (EP 0 787 596 A1).
With regard to Claim 4, Moore further discloses wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media and where the content is printed on the media (¶0049-0050; ¶0050, precise placement of fluid not critical, coating selectively applied within as much as 5mm offset with respect to edge of image, the content being applied in the image-formed area and the offset being the selective area where the content is not printed on the media),.
Moore discloses determining the level of wetting agent to put down to reduce curl (¶0080), but Moore-Maekawa does not explicitly disclose wherein the amount of wetting agent deposited on the media where the content is not printed is different from the amount of the wetting agent where the content is printed.
The tertiary reference of Lin discloses wherein the amount of wetting agent deposited on the media where the content is not printed is different from the amount of the wetting agent where the content is printed (pg. 5, Lines 37-49, amount of clear liquid applied to non-imaging side may be adjusted depending on the need to reduce paper curl, e.g. partial toning patterns, half tone, third tone, quarter tone, random pixels, etc. or complete solid area coverage of the clear liquid may be employed; pg.6, lines 3-12, different combinations of clear liquid may be selectively employed on both sides of a substrate next to or over previously applied ink images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selectively different amounts of wetting agent of Lin, with the combination of Moore-Maekawa, in order to achieve paper curl reduction by the duplex ink jet printing and accommodate for different ink coverages, as taught by Lin (pg. 5, line 57 to pg. 6, line 12).

With regard to Claim 5, Moore further discloses inkjet printing technology for the fluid deposition device, however Moore-Maekawa do not explicitly disclose wherein the fluid deposition device is a thermal inkjet printhead or a piezoelectric printhead.
The tertiary reference of Lin discloses wherein the fluid deposition device is a thermal inkjet printhead or a piezoelectric printhead (Pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piezoelectric or thermal inkjet printheads of Lin, with the combination of Moore-Maekawa, in order to generate a droplet to be ejected, as taught by Lin (pg. 2, lines 17-44).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a deposition .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.